Name: Commission Regulation (EEC) No 2485/82 of 13 September 1982 amending Regulation (EEC) No 1016/68 prescribing the model control documents referred to in Articles 6 and 9 of Council Regulation No 117/66/EEC
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 9 . 82 Official Journal of the European Communities No L 265/5 COMMISSION REGULATION (EEC) No 2485/82 of 13 September 1982 amending Regulation (EEC) No 1016/68 prescribing the model control documents referred to in Articles 6 and 9 of Council Regulation No 117/66/EEC THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 117/66/EEC of 28 July 1966 on the introduction of common rules for the international carriage of passengers by coach and bus ('), and in particular Article 9 (2) thereof, Whereas Article 9 of Regulation No 117/66/EEC requires the carrier to complete a control document for the occasional services referred to in Article 3 of that Regulation ; Whereas Commission Regulation (EEC) No 1016/68 (2), prescribed a single control document to be used from 1 January 1969 for all the categories of occasional services referred to in Article 3 of Regula ­ tion No 117/66/EEC ; Whereas the Agreement between the European Economic Community arid certain third countries on the International Carriage of Passengers by Road by means of Occasional Coach and Bus Services (3), here ­ inafter referred to as 'the ASOR', introduced a new control document and new rules relating thereto ; whereas this new control document and these new rules are not identical to the document and rules previously prescribed by Regulation (EEC) No 1016/68 ; whereas the control document and the rules relating thereto prescribed by Regulation (EEC) No 1016/68 should be replaced by the new control docu ­ ment and by the new rules relating thereto, 117/66/EEC shall consist of detachable passenger waybills in duplicate in books of 25. The control document shall conform to the model shown in the Annex. 2 . Each book and its component passenger waybills shall bear a number. The passenger waybills shall also be numbered consecutively, running from 1 to 25. 3 . The wording on the cover of the book and that on the passenger waybills shall be printed in the official language or languages of the Member State in which the vehicle used is registered.' 2 . Article 3 (2) is replaced by the following : '2 . The top copy of the passenger waybill shall be kept on the vehicle throughout the journey to which it refers.' 3 . Article 4 ( 1 ) is replaced by the following : ' 1 . The passenger waybill shall be completed in duplicate by the carrier for each journey before the start of the journey.' 4. Article 5 is replaced by the following : - 'Article 5 The competent authorities in the Member States may agree bilaterally or multilaterally that the list of passengers under item No 6 of the passenger waybill need not be drawn up. In that case, the number of passengers must be shown .' HAS ADOPTED THIS REGULATION : 5 . The following Article is inserted : 'Article 5a Article 1 Regulation (EEC) No 1016/68 is hereby amended , as follows : 1 . Article 2 is replaced by the following : 'Article 2 1 . The model document with stiff green covers referred to in Article 1 1 of the Agreement on the International Carriage of Passengers by Road by means of Occasional Coach and Bus Services (ASOR) must be carried in the vehicle . This model document shall contain the text of the cover page recto verso of the control document, the model of which is shown in Annex 2, in each official language of the Member States of the Community and of the other contracting parties to the ASOR. 2. The following shall be printed on the front cover of the model in capital letters and in the 1 . The control document for the occasional services referred to in Article 3 of Regulation No (') OJ No 147, 9 . 8 . 1966, p . 2688/66 . (2) OJ No L 173, 22. 7 . 1968 , p . 8 . 3) OJ No L 230, 5 . 8 . 1982, p . 39 . No L 265/6 Official Journal of the European Communities 15. 9 . 82 Article 2 The control document used for occasional interna ­ tional passenger services before the date of entry in force of the ASOR may be used for two years following that date . official language or languages of the State in which the vehicle used is registered : "Text of the model control document in Danish, Dutch , English, Finnish, French, German, Greek, Italian , Norwegian , Portuguese, Spanish, Swedish and Turkish ." 3 . The model document shall be produced whenever required by any authorized inspecting officer.' 6 . Annex 2 is replaced by the Annex to this Regula ­ tion . Article 3 This Regulation shall enter into force on the date on which the ASOR enters into force . - The provisions of Article 1 shall apply as from the seventh month following that date . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 September 1982. For the Commission Giorgios CONTOGEORGIS Member of the Commission ANNEX ANNEX 2 t (green-coloured paper: DIN A4 = 29-7 x 21 cm) (Front cover  recto) (To be worded in the official language or several of the official languages of the State where the vehicle is registered) Book NoState in which the control document is issued  Distinguishing sign of the country  Competent authority or duly authorized agency BOOK OF PASSENGER WAYBILLS for the international carriage of passengers by road bymeans of occasional coach and bus sen/ices established pursuant to :  ASOR (Agreement on the International Carriage of Passengers by Road by means of Occasional Coach and Bus Services) and  Regulation No 117/66/EEC (Council Regulation on the introduction of common rules for the international carriage of passengers by coach and bus) Name and first name of carrier or trade name : Address : (Place and date of issue of book) (Signature and stamp of the authority oragency issuing the book) class="page"> (Flyleaf of the book of waybills  recto) (To be worded in the official language or several of the official languages of the State where the vehicle is registered) IMPORTANT NOTICE II . TRANSPORT WITHIN THE JURISDICTION OF REGULATION No 117/66/EEC Pursuant to Article 5 (1 ) and (2) of Council Regulation No 117/66/EEC of 28 July 1966, certain international occasional services whose place of departure Is in the territory of a Member State and whose destination Is In the territory of the same or another Member State and which are operated using a vehicle registered in a Member State do not require authorization by any Member State other than the State where the vehicle is registered. For journeys in transit over the territory of an ASOR Contracting Party other than the Community, the ASOR provisions apply. I. TRANSPORT WITHIN THE JURISDICTION OF ASOR Pursuant to Article 5 (1 ) and (2) of ASOR, the following shall be exempted from the need for any transport authorization on the territory of any Contracting Party other than that in which the vehicle is registered : (a) certain occasional international services carried out by means of a vehicle registered in the territory of a Contracting Party :  between the territories of the Contracting Parties, or  starting and finishing In the territory of the same Contracting Party, and , should the need arise, during such services. In transit through the territory of another Contracting Party or through the territory of a non-contracting State, (b)' unladen journeys of the vehicles concerned with these services. The occasional services covered by this provision are as follows : A. closed-door tours, I.e. services whereby the same vehicle is used to carry the same group of passengers throughout the journey and to bring them back to the place of departure, B. services which make the outward journey laden and the return journey unladen, C. services where the outward journey is made unladen, provided that all the passengers are taken up in the same place and that the passengers: The occasional services covered by the above provisions are as follows : A. closed-door tours, i.e. services whereby the same vehicle is used to carry the same group of passengers throughout the journey and to bring them back to the place of departure, this place being situated on the territory of the Contracting Party where the vehicle is registered , B. services which make the outward journey laden and the return journey unladen, C. services where the outward journey is made unladen and where :  all the passengers are taken up in the same place to be carried Into the territory In which the vehicle is registered , and  the passengers: C.1 . constitute groups in the territory either of a non-Contracting Party or of a Contracting Party other than that in which the vehicle is registered or than that where the passengers are taken up, formed under contracts of carriage made before their arrival on the territory of the latter Contracting Party, or C.2. have been previously brought , by the same carrier, on a service referred to In B above, into the territory of the Contracting Party where they are taken up again, or C.3. have been invited to travel into the territory of another Contracting Party, the cost of transport being borne by the person issuing the invitation. Such passengers must constitute a homogeneous group, which has not been formed solely with a view to undertaking that particular journey. C.1 . constitute groups formed under contracts of carriage made before their arrival in the country where they are to be taken up, or C.2. have been previously brought by the same carrier, on a service referred to in B above, into the country where such passengers are taken up again and carried out of that country , or C.3. have been invited to travel to another Member State , the cost of transport being borne by the person issuing the invitation . Such passengers must constitute a homo ­ geneous group, which has not been formed solely with a view to undertaking that particular journey. III . COMMON PROVISIONS APPLICABLE TO ALL INTERNATIONAL SERVICES WITHIN THE SCOPE OF ASOR OR REGULATION No 117/66/EEC 1 . For each journey carried out as an occasional service the carrier must complete a passenger waybill in duplicate, before the start of the journey. For the purpose of providing the names of passengers, the carrier may use a list already completed on a separate sheet , which must be firmly stuck in the place provided for it under item No 6 in the passenger waybill . The carrier's stamp or, where appropriate, the carrier's signature or that of the driver of the vehicle must be placed across both the list and the passenger waybill . For services where the outward journey is made unladen , the list of passengers may be completed as provided above at the time when the passengers are taken up . The top copy of the passenger waybill must be kept on board the vehicle throughout the journey and be produced whenever required by any authorized inspecting officer. 2 . A model with stiff green covers and containing the text of the model cover page recto/verso, in each official language of all the Contracting Parties to ASOR, must be kept on the vehicle. 3 . For services where the outward journey is made unladen, referred to in C, the carrier must attach the following supporting documents to the passenger waybill :  in cases mentidned under C.1 : the copy of the contract of carriage in so far as some countries require it , or any other equivalent document which establishes the essential data of this contract (especially place, country and date of conclusion , place, country and date when passengers are taken up , place and country of destination):  in the case of services falling within C.2 .: the passenger waybill which accompanied the vehicle during the corresponding journey made by the carrier outward laden/return unladen in order to bring the passengers into the territory either of the Contracting Party or the EEC Member State where they are taken up again ;  in the case of services failing within C.3 : the letter of invitation from the person issuing the invitation or a photocopy thereof. 4. Occasional sen/ices not falling within points I and II may be made subject to transport authorization on the territory of the Contracting Party or of the Member State of the EEC concerned. For these services, a cross must be placed in the appropriate box, under point 4D of the waybill , showing whether a transport authorization is or is not required . If a transport authorization is required it must be attached to the waybill . If no transport authorization is required justification must be given. 5 . In the course of occasional services no passenger may be taken up or set down during the journey, save for exemption authorized by the competent authorities. This authorization must also be attached. 6 . The carrier is responsible for seeing that passenger waybills are duly and correctly completed . They shall be completed in block letters and in indelible ink. 7 . The book of waybills is not transferable. (Flyleaf of the book of waybills - verso) (To be worded in the official language or several of the official languages of the State of registration of the vehicle) r Explanation of symbols used In the passenger waybill and instructions on how to fill It In Registration No JJJ. 2/_ Number of passengerseats available Name and first name of carrier, or trade name, and address 1 2 3 Name of driver or drivers Type of service Outward journey laden - return journey unladenClosed-door tour I] 0= Locality where passengersare set down and distin ­ guishing sign of the countryUrn* Outward journey unladen in order to take up a group of passen ­ gers and transport them to the country of vehicle registration C1 4  C &gt;  i!nln!ii ! i »' «i!iy C2 See ' Important Notice ' C3 O = Locality where passengers are taken up and distinguishing sign of the country ( §)  Locality where passengers are set down and distinguishing sign of the country D Another occasional service (particulars) - The required authorization is attached Q- ~ Authorization not required because Itinerary Daily stages Dates from to Frontier crossing points5 Locality , and distinguishing sign of the country from I to Use of vehicle ( Indicate the number of kilo ­ metres in the relevant column) laden unladen Passenger list (surnames and initials) 22 43 6 2 23 44 &lt; I 3 24 45 21 42 63 (Passenger waybill - recto) (Green coloured paper - DIN A4 = 29-7 x 21 cm) Book No (To be worded in the official language or several of the official languages of the State of vehicle registration) Waybill No . (State in which the document is issued)  Distinguishing sign of the country 1 2 3 Type of service (put a cross in the appropriate box and add the required supplementary information) p A B \ o o Outward journey unladen in order to take up a group of passengers and transport them to the country of vehicle registration . C1 The passengers were assembled, under a contract of carriage made on with (travel agency, association, etc.). They arrive(d) on  ¡ in the territory of the Contracting Party where they are to be taken up,  ¡ in the Member State of the EEC where they are to be taken up (for EEC vehicles only), D copy of the contract of carriage or equivalent document (cf. Important Notice under III.3) is attached .4 "c &lt;s&gt;- \ / C2 previously brought by the same carrier on a service referred to in B, to the country where they are to be taken up again . The passenger waybill for the previous outward laden journey and unladen return journey is attached . o= C3 invited to travel toCost of transport being borne by the person issuing the invitation and the passengers constitute a homogeneous group which has not been formed solely with a view to undertaking that particular journey. The letter of invitation (or a photocopy thereof) is attached . D Another occasional sen/ice (particulars): LJ - The required authorization is attached D - Authorization not required because Itinerary Dates from to 5 Total (Passenger waybill - verso) 6 1 2 3 4 5 6 7 ! 8 9 S 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 31 32 33 34 35 36 37 38 39 40 41 42 43 44 45 46 47 48 49 50 51 52 53 54 55 56 57 58 59 60 61 62 63 Date of completion of waybill Signature of carrier 7 Unforeseen changes 8 Control stamps if any 9